Citation Nr: 1423343	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for left shoulder strain and tendonitis (left shoulder disability).

4.  Entitlement to a rating in excess of 10 percent for right musculoligamentous strain (right shoulder disability).

5.  Entitlement to a rating in excess of 10 percent for recurrent left ankle sprains and tendonitis (left ankle disability).

6.  Entitlement to a rating in excess of 10 percent for recurrent right ankle sprain and tendonitis (right ankle disability)



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1995.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 (lumbar spine, cervical spine, left shoulder, right shoulder), October 2011 (right ankle), and October 2012 (left ankle) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran's attorney indicated that the Veteran is receiving ongoing treatment at the Bellevue, Nebraska Community Based Outpatient Clinic regarding his disabilities on appeal.  As such records are not associated with the claims files, a remand is necessary to secure these records.

With regard to the Veteran's claims for increased ratings for his service-connected left and right shoulder disabilities, the Board notes that the Veteran has submitted statements from his treating chiropractor indicating that there is "significant impairment" in his shoulder joints.  See September 2011 and June 2012 statements.  He was last afforded an examination for his shoulders in September 2011.  Consequently, a contemporaneous examination to assess the current severity of these disabilities is warranted.

As for the left and right ankle disabilities, the Board notes that there are conflicting findings as to the severity of these disabilities.  Notably, the Veteran's treating chiropractor has submitted statements indicating a more severe disability picture than what is reflected on the September 2011 and September 2012 VA examinations.  See September 2011, January 2012, June 2012, August 2012 statements.  The Veteran's attorney suggested that the Veteran was having a flare-up when examined by his chiropractor, and requested new VA examinations be conducted during a flare-up period to evaluate the severity of these disabilities.  As it is unclear if the Veteran's left and right ankle disabilities have been examined during a flare-up (and as it has been noted on VA examination that flare-ups impact the function of the ankles), the Board finds that an examination should be scheduled during a flare-up in order to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records relevant to the claims on appeal, to include records from the Bellevue, Nebraska Community Based Outpatient Clinic.  If such records are unavailable, a notation to this effect should be included in the record.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left and right shoulder disabilities.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should specifically comment on the September 2011 and June 2012 statements from the Veteran's treating chiropractor.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left and right ankle disabilities.  Every attempt should be made to schedule this examination during a flare-up.  If an examination is not able to be scheduled during a flare-up of his service-connected left and right ankle disabilities, this fact and an explanation should be noted in the claims file.

The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

4.  Arrange for any further development deemed indicated by the development ordered above, to include supplemental medical opinions regarding the Veteran's lumbar spine and cervical spine disabilities.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



